PUMP HEALTH ASSESSMENT SYSTEM



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated July 12, 2022.

DRAWINGS

In view of the Applicant’s amendments to the specification, the drawing objections as set forth in the previous Office Action (April 19, 2022) have been overcome.

TITLE

In view of the Applicant’s amendment to the title, the typographical error as noted in the said previous Office Action has been corrected.
However, the title remains objected to because, as was set forth, the title is not clearly descriptive of the claimed invention, for the claims (and disclosure) clearly call for the presence of a fuel pump.


CLAIMS

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Claim 7 depends from claim 1 but fails to further limit the subject matter of claim 1, for the Applicant has amended claim 1 to include the same subject matter as was already set forth in claim 7. In other words, the subject matter of claim 7 is now already set forth in claim 1.  

35 U.S.C. § 102

In view of the Applicant’s amendments to the claims, the rejection of claims 1 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Taxon et al. (2018/0216566) as was set forth in the said previous Office Action has been overcome.

The Applicant has amended independent claim 1 by incorporating therein the subject matter of previous claim 7. Claim 7 was previously rejected under 35 U.S.C. 103.
The Applicant has amended independent claim 10 by incorporating therein the subject matter of previous claim 11. Claim 11 was previously objected to as containing distinctive subject matter.

35 U.S.C. § 103

Claims 1, 5, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taxon et al. (2018/0216566).

With respect to independent claim 1, Taxon et al. set forth a method for providing a pump health of a pump, comprising:
determining that there is an imbalance in the pump (paragraph 45);
increasing pump flow from the pump (abstract);
measuring a rail pressure of a fuel rail (abstract);
determining if the rail pressure is substantially equal to an expected rail pressure profile (316 in Fig. 3); and
in accordance with a determination that the rail pressure is not substantially equal to the rail pressure profile, outputting an indication of pump damage (318 in Fig. 3).

Taxon et al. fail to teach decreasing pump out flow to zero after increasing the pump flow.
However, it would have been obvious to one having ordinary skill in the art to decrease the pump flow to zero after increasing the pump flow.
The motivation being that if the determination is made that the pump is faulty after a flow increase, then the pump would be shut down for appropriate repairs.

With respect to claim 5, Taxon et al. fail to explicitly determine that there is an imbalance in the pump by:
determining whether the pump flow rate is substantially equal to an expected pump flow rate; and
in accordance with a determination that the pump flow rate is not substantially equal to the expected pump flow rate, determining that there is an imbalance in the pump.
However, it would have been obvious to one having ordinary skill in the art armed with the Taxon et al. teaching to determine whether the pump flow rate is substantially equal to an expected pump flow rate; and determine that there is an imbalance in the pump when the pump flow rate is not substantially equal to the expected pump flow rate.
The motivation being that when a pump is in operation, one would have reason to determine if the pump is outputting what is expected, for if the pump output is not reaching an expected level, one could reasonably conclude that the pump is not operating properly.

With respect to claim 6, Taxon et al. fail to explicitly teach that the rail pressure profile includes expected rail pressure increase rates for various rates of increased pump flow.
However, it would have been obvious to one having ordinary skill in the art armed with the Taxon et al. teaching that the rail pressure profile will include expected pressure increase rates as claimed.
The motivation being that an increased pump flow will flow more fuel into the rail and thus result in an increase in the rail flow rate.


With respect to claim 7, Taxon et al. fail to teach decreasing pump out flow to zero after increasing the pump flow.
However, it would have been obvious to one having ordinary skill in the art to decrease the pump flow to zero after increasing the pump flow.
The motivation being that if the determination is made that the pump is faulty after a flow increase, then the pump would be shut down for appropriate repairs.

With respect to claim 9, Taxon et al. determines the fuel pressure (Fig. 3, 311) after determining the fuel flow (Fig. 3, 310) and thus determines fuel pressure based on fuel flow. As such, one having ordinary skill in the art would interpret Taxon et al. as suggesting that the rail pressure profile includes expected rail pressure decrease rates for various rates of decreased pump flow.
The motivation being that as the flow rate decreases so does the pressure and accordingly so does the expected pressure.

Allowable Subject Matter

Claims 2 - 4 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and any intervening claims because the prior art fails to teach or suggest outputting an indication that pump health is normal based on an air purge when a determination is made that the rail pressure is substantially equal to the rail pressure profile. Claims 3 and 4 depend from claim 2.

Claims 10 and 12 - 20 are allowed for the same reasoning as set forth in the previous Office Action.

Response To Arguments

The Applicant has stated that claim 1 has been amended to include the subject matter of previously objected to claim 8 and should be allowable because claim 8 was indicated as having allowable subject matter. However, the Examiner points out that claim 1 has been amended to include the subject matter of previous claim 7 and not claim 8. Claim 7 was previously rejected under 35 U.S.C. 103. No other arguments were presented regarding claim 1. As such, claim 1 is now rejected for the same reasons as was claim 7.

CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 

1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Eric S. McCall/Primary Examiner
Art Unit 2856